By the Court.
L. held a note made by B., which was secured by a mortgage. B. became insolvent, and made an assignment for the benefit of his creditors. After the assignees had sold the mortgaged premises, L. presented to them for allowance, a copy of the note with an affidavit setting forth the mortgage lien which he claimed on the land. The assignees rejected the same “ as a' valid claim or lien.” Within thirty days thereafter L. sued on the note and recovered judgment “against said assignees that they allow said claim in the settlement of their said trust” to an amount stated. The proceeds of the mortgaged premises remained in the possession of the assignees, .and L. demanded payment of said judgment out of said proceeds. The assignees refused to pay, and L. sued to enforce his right to such priority. The assignees answered, setting up his failure to sue “on the mortgage within thirty days after the rejection of his claim.”
Held: Under the facts stated this was no defence.

Judgment affirmed.